Citation Nr: 0843662	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-38 256	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for retinopathy and 
uveitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, had active service from 
November 1963 to July 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Retinopathy and uveitis are currently rated under Diagnostic 
Code 6006.  Under Diagnostic Code 6006, the disability is 
rated on either loss of visual acuity or loss of field of 
vision. 

On VA examination in June 2005, both visual acuity and field 
of vision were tested. The results of the field of vision 
test were not interpreted in manner that could be used to 
rate the disability in accordance with 38 C.F.R. § 4.76, 
4.76a, Table III.  Moreover, the criteria for rating the 
disability on the basis of the loss of the field of vision 
were not addressed in the statement of the case.

In light of the above and to ensure compliance with due 
process, further development is necessary prior to appellate 
review.  Accordingly, the case is REMANDED for the following 
action:

1. Ensure Compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 
(2008).



2. Afforded the veteran a VA eye 
examination to determine the current 
severity of the service-connected 
retinopathy and uveitis.  The 
examination should include tests for 
visual acuity and for field of vision.  
The examiner is asked to interpret the 
results of the field of vision test in 
compliance with 38 C.F.R. §§ 4.76 and 
4.76a and Table III.  The examiner is 
also asked to interpret the field of 
vision test, conducted in June 2005.  
The claims folder should be made 
available to the examiner for review.

3. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




